EXHIBIT 10.2
 
STOCKHOLDERS AGREEMENT
Dated June 27, 2008
By and Among
MOBILE MINI, INC.
and
THE STOCKHOLDERS SIGNATORY HERETO
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I CERTAIN DEFINITIONS     1      
Section 1.1  
Certain Definitions
    1          
 
        ARTICLE II TRANSFER OF EQUITY SECURITIES     7       Section 2.1  
Restrictions
    7       Section 2.2  
Permitted Transfers
    8       Section 2.3  
Standstill
    10          
 
        ARTICLE III REGISTRATION RIGHTS     11       Section 3.1  
Required Registrations
    11       Section 3.2  
Incidental Registration
    13       Section 3.3  
Registration Procedures
    14       Section 3.4  
Registration Expenses
    17       Section 3.5  
Indemnification; Contribution
    17       Section 3.6  
Holdback Agreements
    19       Section 3.7  
Availability of Information
    19       Section 3.8  
Information Concerning Stockholders
    19          
 
        ARTICLE IV BOARD OF DIRECTORS OF THE COMPANY     20       Section 4.1  
Composition
    20       Section 4.2  
Vacancy and Removal
    22       Section 4.3  
Board Observation Rights
    22       Section 4.4  
Transfer of Preferred Stock by WCAS
    23          
 
        ARTICLE V MISCELLANEOUS     23       Section 5.1  
Entire Agreement
    23       Section 5.2  
Table of Contents; Captions
    23       Section 5.3  
Counterparts
    23       Section 5.4  
Notices
    24       Section 5.5  
Successors and Assigns
    24       Section 5.6  
Governing Law
    24       Section 5.7  
Submission to Jurisdiction
    24       Section 5.8  
Waiver of Jury Trial
    25       Section 5.9  
Third Party Beneficiaries
    26       Section 5.10  
Confidentiality
    26       Section 5.11  
Expenses
    26       Section 5.12  
Amendments; Waivers
    26       Section 5.13  
No Strict Construction
    27       Section 5.14  
Specific Performance
    27  

i 



--------------------------------------------------------------------------------



 



STOCKHOLDERS AGREEMENT
          STOCKHOLDERS AGREEMENT (this “Agreement”), dated June ___, 2008, by
and among Mobile Mini, Inc., a Delaware corporation (the “Company”) and the
Persons listed on Schedule I attached hereto (each, a “Stockholder” and
collectively, the “Stockholders”).
W I T N E S S E T H :
          WHEREAS, on the date hereof, in connection with the consummation of
the transactions contemplated by that certain Agreement and Plan of Merger (the
“Merger Agreement”), dated February 22, 2008, by and among the Company, Cactus
Merger Sub, Inc., a Delaware corporation and direct wholly-owned subsidiary of
the Company, MSG WC Holdings Corp., a Delaware corporation (“MSG”) and Target
Stockholder Representative (as defined in the Merger Agreement), each
Stockholder became the record and beneficial owner of that number of shares of
Series A Convertible Redeemable Participating Preferred Stock of the Company,
par value $0.01 per share (“Preferred Stock”), listed opposite such
Stockholder’s name on Schedule I attached hereto;
          WHEREAS, Welsh, Carson, Anderson & Stowe X, L.P. (“WCAS”) has the
right in accordance with Section 7.7 of the Merger Agreement to acquire up to an
additional 2,000,000 shares of Common Stock;
          WHEREAS, it is a condition to the consummation of the transactions
contemplated by the Merger Agreement that, simultaneously with such
consummation, the Company and the Stockholders enter into this Agreement; and
          WHEREAS, the Company and the Stockholders each desire to enter into
this Agreement to, inter alia, regulate and limit certain rights relating to any
Securities which may be held by any of the Stockholders from time to time and to
limit the sale, assignment, transfer, encumbrance or other disposition of such
Securities and to provide for certain arrangements regarding the management of
the Company as set forth herein.
          NOW, THEREFORE, in consideration of the mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
ARTICLE I
CERTAIN DEFINITIONS
     Section 1.1 Certain Definitions. For purposes of this Agreement, the
following terms shall have the following meanings:
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person; provided that, for the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the

 



--------------------------------------------------------------------------------



 



management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.
          “Agreement” shall have the meaning set forth in the preamble to this
Agreement.
          “Approved Sale of the Company” shall mean a Sale of the Company that
has been approved by the Board and the Board has not withdrawn or modified its
recommendation (to the extent it is obligated to recommend the approval of such
transaction to the Company’s stockholders under applicable Law) of such Sale of
the Company.
          “Board” shall mean the Board of Directors of the Company.
          “Business Day” means any day, other than a Saturday, Sunday or other
day on which banks located in New York City, New York or Tempe, Arizona are
authorized or required by Law to close.
          “Certificate of Designation” shall mean that certain Certificate of
Designation of the Company with respect to Preferred Stock, filed with the
Secretary of State of the State of Delaware on the date hereof.
          “Common Stock” shall mean the common stock of the Company, par value
$0.01 per share.
          “Company” shall have the meaning set forth in the preamble to this
Agreement.
          “Competitive Business” shall mean any business of the type and
character engaged in and competitive with that conducted by the Company from
time to time (which constitutes at least 20% of its gross revenues on a
consolidated basis), including, without limitation, the rental, acquisition,
refurbishment, renovation, or resale of shipping containers and other similar
portable storage solutions.
          “Confidentiality Agreement” shall mean that certain Mutual
Confidentiality Agreement dated as of December 14, 2007, between Target and
Parent.
          “Confidential Information” shall have the meaning set forth in the
Confidentiality Agreement.
          “Controlled Affiliate” shall mean any Affiliate of a Stockholder
(other than (x) Affiliates of a portfolio company who are not otherwise an
Affiliate of such Stockholder and (y) a portfolio company of such Stockholder,
except the following portfolio companies shall be deemed a “Controlled
Affiliate”: any portfolio company (i) in which such Stockholder and its other
Affiliates (other than another portfolio company of such Stockholder) has the
power or right to nominate at least 50% of the board of directors or other
similar governing body of such portfolio company or owns at least 50% of the
outstanding voting equity securities of such portfolio company, (ii) that has
received confidential information concerning the Company and its Subsidiaries
(provided that possession or knowledge of such confidential information by any
Affiliate of such Stockholder serving on the board of directors or other similar
governing body of any entity without more shall not be imputed to such entity),
or (iii) has taken any action at the

2



--------------------------------------------------------------------------------



 



direction of such Stockholder or another Affiliate of such Stockholder that is
otherwise prohibited or restricted by the terms of Section 2.3 of this
Agreement).
          “Debt Securities” shall mean all bonds, debentures, notes and other
instruments evidencing indebtedness for borrowed money of the Company or any of
its Subsidiaries from time to time (including, without limitation, those certain
93/4% Senior Notes of Mobile Services Group, Inc. and Mobile Storage Group, Inc.
due 2014 and those certain 67/8% Senior Notes of the Company due 2015 and any
participation in senior secured, second lien, asset-backed or other credit
facilities of the Company or any of its Subsidiaries), and any other instruments
exchangeable or convertible therefor.
          “Demand Notice” shall have the meaning set forth in Section 3.1(b) of
this Agreement.
          “Demand Registration Statement” shall have the meaning set forth in
Section 3.1(b) of this Agreement.
          “Demand Request” shall have the meaning set forth in Section 3.1(b) of
this Agreement.
          “Equity Securities” shall mean all shares of Common Stock of the
Company, all securities, directly or indirectly, convertible into or
exchangeable for shares of Common Stock of the Company (including, without
limitation, the Preferred Stock) and all options, warrants, and other rights to
purchase or otherwise, directly or indirectly, acquire from the Company shares
of Common Stock, or securities convertible into or exchangeable for shares of
Common Stock, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder.
          “GAAP” shall mean United States generally accepted accounting
principles consistently applied by the Company and its Subsidiaries throughout
the periods indicated.
          “Governmental Entity” shall mean any instrumentality, subdivision,
court, administrative agency, commission, official or other authority of the
United States or any other country or any state, province, prefect,
municipality, locality or other government or political subdivision thereof, or
any quasi-governmental or private body exercising any regulatory, taxing,
importing or other governmental or quasi-governmental authority.
          “Holders’ Counsel” shall have the meaning set forth in the definition
of “Registration Expenses”.
          “Incidental Registration” shall have the meaning set forth in
Section 3.2(a) of this Agreement.
          “Law” means any statute, law, common law, order, ordinance, rule or
regulation of any Governmental Entity.

3



--------------------------------------------------------------------------------



 



          “Majority Holders” shall mean the holders of Registrable Securities
representing at least a majority of the outstanding Registrable Securities from
time to time.
          “Merger Agreement” shall have the meaning set forth in the first
recital to this Agreement.
          “NASDAQ” shall mean The Nasdaq Stock Market, Inc.
          “Non-Qualified Person” shall mean any Person who is (i) directly or
indirectly engaged in any business which the Board determines, in good faith, to
be a Competitive Business, (ii) an adverse party in any material legal
proceeding or material arbitration proceeding or other significant dispute (as
determined in good faith by the Board), or (iii) an Affiliate of any Person
described in clauses (i) and (ii).
          “Original Stockholder” shall mean each Person that is either (a) a
Stockholder as of the date hereof or (b) a Permitted Transferee pursuant to a
Transfer effected in accordance with clause (i), (ii) or (iii) of Section 2.2(a)
of this Agreement.
          “Permitted Transfer” shall have the meaning set forth in
Section 2.2(a) of this Agreement.
          “Permitted Transferee” shall have the meaning set forth in
Section 2.2(a) of this Agreement.
          “Person” shall mean and include an individual, a partnership, a joint
venture, a corporation, a limited liability company, a limited liability
partnership, a trust, an incorporated organization or any other entity or
organization, including a Governmental Entity.
          “Preferred Stock” shall have the meaning set forth in the first
recital to this Agreement.
          “Qualifying Securities” shall mean the Preferred Stock and any Equity
Securities issued upon conversion or exchange for the Preferred Stock pursuant
to the Certificate of Designation.
          “Registrable Securities” shall mean shares of Common Stock issued upon
the conversion of Preferred Stock pursuant to the Certificate of Designation and
any Common Stock acquired by WCAS as permitted by Section 7.7 of the Merger
Agreement to the extent such shares have not been previously registered and sold
pursuant to an effective registration statement and any other shares of Common
Stock that may be received in respect of any of the foregoing securities;
provided, that any Registrable Securities shall cease to be Registrable
Securities:
     (i) when a registration statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement;

4



--------------------------------------------------------------------------------



 



     (ii) when such securities shall have been distributed by the holder thereof
to the public pursuant to Rule 144 under the Securities Act (or any successor
provision); or
     (iii) when such securities shall have ceased to be outstanding.
          “Registration” shall mean the Shelf Registration, each Required
Registration and each Incidental Registration.
          “Registration Expenses” shall mean all expenses incident to the
Company’s performance of or compliance with Article III including, without
limitation, all registration and filing fees, fees and expenses of compliance
with securities or blue sky laws (including reasonable fees and disbursements of
counsel in connection with blue sky qualifications of any Registrable
Securities), expenses of printing certificates for any Registrable Securities in
a form eligible for deposit with the Depository Trust Company, messenger and
delivery expenses, internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), and fees and disbursements of counsel for the Company and
its independent certified public accountants (including the expenses of any
management review, cold comfort letters or any special audits required by or
incident to such performance and compliance), securities acts liability
insurance (if the Company elects to obtain such insurance), the reasonable fees
and expenses of any special experts retained by the Company in connection with
such registration, fees and expenses of other Persons retained by the Company,
the fees and expenses of one (1) counsel not to exceed $50,000 (the “Holders’
Counsel”) and applicable local counsel for the holders of Registrable Securities
to be included in the relevant Registration, selected by the holders of a
majority of the Registrable Securities to be included in such Registration; but
not including any underwriting fees, discounts or commissions attributable to
the sale of securities or fees and expenses of counsel representing the holders
of Registrable Securities included in such Registration (other than the Holders’
Counsel and applicable local counsel) incurred in connection with the sale of
Registrable Securities.
          “Required Registration” shall have the meaning set forth in
Section 3.1(b) of this Agreement.
          “Sale of the Company” shall mean
          (i) any consolidation or merger of the Company or a Subsidiary of the
Company in which the shares of Common Stock are converted into cash, securities
or other property;
          (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, of the assets
of the Company and its Subsidiaries; or
          (iii) any Person has become the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of shares of the capital stock
of the Company representing greater than 50% of the outstanding voting power of
the Company.
          “SEC” shall mean, at any time, the Securities and Exchange Commission
or any other federal agency at such time administering the Securities Act.

5



--------------------------------------------------------------------------------



 



          “Securities” shall mean, collectively, the Equity Securities and the
Debt Securities held by a Stockholder from time to time.
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations of the SEC promulgated thereunder.
          “Selection Date” shall mean the date that is sixty (60) days prior to
the date on which the Company distributes to its stockholders the proxy
statement relating to each applicable annual meeting.
          “Shelf Registration” shall have the meaning set forth in
Section 3.1(a) of this Agreement.
          “Shelf Registration Lapse Date” shall mean the date, if any, that
(x) the Company is not permitted to file or maintain a Form S-3 in connection
with the Shelf Registration in accordance with Section 3.1(a), or (y) the Shelf
Registration expired in accordance with Section 3.1(a)(i) and not all
Registrable Securities registered in such Shelf Registration have been sold.
          “Shelf Registration Statement” shall have the meaning set forth in
Section 3.1(a) of this Agreement.
          “Standstill Period” shall have the meaning set forth in Section 2.3(a)
of this Agreement.
          “Standstill Securities” shall mean any Equity Securities of the
Company or any of its Subsidiaries (in each case, other than Qualifying
Securities), and Debt Securities of the Company or any of its Subsidiaries.
          “Stockholder” shall have the meaning set forth in the preamble to this
Agreement, subject to Section 2.2 hereof.
          “Subject Stockholder” shall mean WCAS and each Permitted Transferee of
WCAS pursuant to a Transfer described in clause (iii) of Section 2.2(a).
          “Subsidiary” or “Subsidiaries” shall mean, with respect to any Person,
(i) any corporation more than 50% of whose stock of any class or classes having
by the terms thereof ordinary voting power to elect a majority of the directors
of such corporation (irrespective of whether or not at the time stock of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is owned by such Person directly or
indirectly through one or more Subsidiaries of such Person and (ii) any
partnership, association, joint venture or other entity in which such Person
directly or indirectly through one or more Subsidiaries of such Person has more
than a 50% equity interest.
          “Transaction Documents” shall mean, collectively, (i) this Agreement,
(ii) the Merger Agreement, (iii) that certain Joinder to the Merger Agreement,
dated February 22, 2008, executed by WCAS Management Corporation and certain of
the other Stockholders, (iv) that certain Joinder, dated June 9, 2008, executed
by Douglas Waugaman, (v) that certain Escrow Agreement, dated as of the date
hereof, among the Company, MSG and Wells Fargo Bank, N.A.,

6



--------------------------------------------------------------------------------



 



as escrow agent, and (vi) each other agreement, instrument and document
delivered pursuant to or in connection with any of the transactions contemplated
by the documents described in clauses (i) through (v) of this definition.
          “Transfer” shall have the meaning set forth in Section 2.1(a) of this
Agreement.
          “WCAS” shall have the meaning set forth in the second recital to this
Agreement.
          “WCAS Directorship Term End Date” shall have the meaning set forth in
Section 4.4 of this Agreement.
          “WCAS Observer” shall have the meaning set forth in Section 4.3(a) of
this Agreement.
          “WCAS Permanent Director” shall have the meaning set forth in
Section 4.1(a) of this Agreement.
          “WCAS Temporary Director” shall have the meaning set forth in
Section 4.1(a) of this Agreement.
ARTICLE II
TRANSFER OF EQUITY SECURITIES
     Section 2.1 Restrictions.
          (a) No Stockholder shall, voluntarily or involuntarily, directly or
indirectly, sell, assign, donate, hypothecate, pledge, encumber, grant a
security interest in or in any other manner transfer, any Securities, in whole
or in part, or any other right or interest therein, or enter into any
transaction which results in the economic equivalent of a transfer to any Person
(each such action, a “Transfer”) except pursuant to a Permitted Transfer.
          (b) From and after the date hereof, all certificates or other
instruments representing Securities held by each Stockholder shall bear a legend
which shall state:
“The sale, transfer, hypothecation, assignment, pledge, encumbrance or other
disposition of this [note and the obligations of the issuer] [share certificate
and the shares of [Preferred] [Common] Stock] represented hereby are restricted
by and are subject to all of the terms, conditions and provisions of that
certain Stockholders Agreement, dated as of [                    ], 2008, as
amended from time to time, by and between the Company and the investors party
thereto, which agreement is on file at the principal office of the Company.”
          (c) In addition to the legend required by Section 2.1(b) above, all
certificates representing Equity Securities held by each Stockholder (other than
Equity Securities acquired pursuant to Section 7.7 of the Merger Agreement or
that have otherwise been previously registered and sold pursuant to an effective
registration statement under the Securities Act) shall bear a legend which shall
state:

7



--------------------------------------------------------------------------------



 



“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or pursuant to any state securities
laws. The securities have been acquired for investment and may not be sold or
transferred except in compliance with the registration requirements of the
Securities Act of 1933, as amended, and applicable state securities laws or
pursuant to an exemption therefrom.”
          (d) Any attempt to transfer any Security which is not in accordance
with this Agreement shall be null and void and the Company agrees that it will
not cause, permit or give any effect to any Transfer of any Securities to be
made on its books and records unless such Transfer is permitted by this
Agreement and has been made in accordance with the terms hereof.
          (e) Each Stockholder agrees that it will not effect any Transfer of
Securities unless such Transfer is a Permitted Transfer and is made (i) pursuant
to an effective registration statement under the Securities Act or pursuant to
an exemption from the registration requirements of the Securities Act or
pursuant to Rule 144 or Rule 144A promulgated under the Securities Act and (ii)
in accordance with all applicable Laws (including, without limitation, all
securities laws).
          Section 2.2 Permitted Transfers.
          (a) Notwithstanding anything to the contrary contained herein and
subject to Sections 2.2(b) and 2.2(c), a Stockholder may at any time effect any
of the following Transfers (each a “Permitted Transfer”, and each transferee of
such Stockholder in respect of such Transfer, a “Permitted Transferee”):
     (i) any Transfer of any or all Securities held by a Stockholder who is a
natural Person following such Stockholder’s death by will or intestacy to such
Stockholder’s legal representative, heir or legatee;
     (ii) any Transfer of any or all Securities held by a Stockholder who is a
natural Person as a gift or gifts during such Stockholder’s lifetime to such
Stockholder’s spouse, children, grandchildren or a trust or other legal entity
for the exclusive benefit of such Stockholder or any one or more of the
foregoing;
     (iii) any Transfer of any or all Securities held by a Stockholder to any
Affiliate of such Stockholder; provided that such Affiliate is a Person who is
not a Non-Qualified Person; provided, further that any such Affiliate shall
Transfer such Securities to the Stockholder from whom the Securities were
originally received or acquired within five (5) calendar days after ceasing to
be an Affiliate of such Stockholder;
     (iv) any Transfer, occurring on or after the first (1st) anniversary of the
date hereof, of any or all Common Stock or Debt Securities or other securities,
other than the Preferred Stock held by a Stockholder provided that if any such
Transfer is a private sale and not in connection with an underwritten offering
or a block trade to a financial intermediary or other public sale (including any
Rule 144 sale in a brokered transaction) then such sale may not be made if
(A) the transferee (or any group (as defined in Rule 13(d)(3) of the Exchange
Act) of transferees) would purchase in that transaction, (or

8



--------------------------------------------------------------------------------



 



pursuant to all transactions with that Stockholder or group (as defined in
Rule 13(d)(3) of the Exchange Act) of Stockholders) more than three percent (3%)
of the fully diluted Common Stock (as of the relevant time of determination),
which will be provided promptly upon the written request of any Stockholder to
the Company’s Secretary or Chief Financial Officer determined either by
reference to the Company’s most recently filed Form 10-K or Form 10-Q or upon
information provided by the Company, or (B) the transferee with respect to such
Transfer is a Non-Qualified Person; and
     (v) any Transfer, occurring on or after the first (1st) anniversary of the
date hereof, of the Preferred Stock if (A) the transferee with respect to such
Transfer is not a Non-Qualified Person, (B) the transferee (or any group (as
defined in Rule 13(d)(3) of the Exchange Act) of transferees) would purchase in
that transaction, (or pursuant to all transactions with that Stockholder or
group (as defined in Rule 13(d)(3) of the Exchange Act) of Stockholders) more
than three percent (3%) of the fully diluted Common Stock (as of the relevant
time of determination), which will be provided promptly upon the written request
of any Stockholder to the Company’s Secretary or Chief Financial Officer
determined either by reference to the Company’s most recently filed Form 10-K or
Form 10-Q or upon information provided by the Company, and (C) the aggregate
number of Permitted Transferees in connection with all Transfers of Equity
Securities by (i) any single Stockholder (other than WCAS, Lehman or Calsters)
pursuant to this clause (v) does not exceed one (1) person; and (ii) with
respect to WCAS, Lehman and Calsters pursuant to this clause (v) does not exceed
five (5), two (2) and two (2) Persons, respectively; provided, that prior to
effecting any Transfer pursuant to this clause (v), the transferee(s) with
respect to a Transfer pursuant to this clause (v) shall agree in writing not to
Transfer any of the Preferred Stock to a Non-Qualified Person pursuant to a
private sale.
          (b) In any Transfer referred to above in clauses (i), (ii) or (iii) of
Section 2.2(a), the Permitted Transferee shall agree in writing to be bound by
all of the provisions of this Agreement, shall execute and deliver to the
Company a counterpart to this Agreement, and shall hold all such Securities as a
“Stockholder” hereunder as if such Permitted Transferee was an original
signatory hereto and shall be deemed to be a party to this Agreement. In
addition, each Permitted Transferee (A) pursuant to a Transfer by a Stockholder
other than WCAS referred to in clause (i), (ii) or (iii) of Section 2.2(a) shall
hold all Equity Securities an “Original Stockholder” hereunder, and (B) pursuant
to a Transfer by WCAS referred to in clause (iii) of Section 2.2(a) shall hold
all Equity Securities as a “Subject Stockholder” and an “Original Stockholder”
hereunder.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, prior to the WCAS Directorship Term End Date, at all times during the
Company’s customary black-out periods (i.e., relating to the public release of
quarterly or annual financial information) neither WCAS nor any of its
Controlled Affiliates shall sell any Securities other than during any period
when the directors and officers of the Company and its Subsidiaries are not
prohibited from selling Securities pursuant to the written policies and
procedures of the Company governing transfers of Securities by such officers and
directors during such ordinary black-out periods as may be in effect from time
to time; provided, however, that (i) the foregoing limitation shall not apply to
WCAS or any of its Controlled Affiliates if the black-out period imposed by

9



--------------------------------------------------------------------------------



 



the Company results from the occurrence of an extraordinary event affecting the
Company or any of its Subsidiaries, and (ii) if circumstances exist such that
the Company would have the right to take the actions specified in Section 3.1(e)
of this Agreement, then (notwithstanding anything to the contrary set forth in
clause (i)) the foregoing prohibition may be imposed by the Company under the
circumstances described in Section 3.1(e) of this Agreement, for the periods and
subject to the limitations set forth in such Section.
     Section 2.3 Standstill.
          For the period (the “Standstill Period”) commencing on the date hereof
and ending on the date on which the Subject Stockholders, in the aggregate, no
longer hold Equity Securities constituting (or representing upon the conversion
thereof) five percent (5%) or more of the outstanding shares of Common Stock, no
Subject Stockholder shall, and each Subject Stockholder shall cause its
respective Controlled Affiliates, unless expressly agreed in writing, in
advance, by the Company, directly or indirectly, in any manner whatsoever:
          (a) acquire, announce an intention to acquire, offer or propose to
acquire, solicit an offer to sell or agree to acquire, or enter into any
arrangement or undertaking to acquire, directly or indirectly, by purchase, or
otherwise, record or direct or indirect beneficial ownership interest in any
Standstill Securities or any assets (other than purchases of assets in the
ordinary course of business) or other securities of the Company or any of its
Subsidiaries or any direct or indirect rights, warrants or options to acquire
record or direct or indirect beneficial ownership of any securities or assets of
the Company or any of its Subsidiaries;
          (b) make, effect, initiate, cause or participate in any take-over bid,
tender offer, exchange offer, merger, consolidation, business combination,
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction involving the Company or any of its Subsidiaries;
          (c) solicit, make, effect, initiate, cause, or in any way participate
in, directly or indirectly, any solicitation of proxies or consents from any
holders of any securities of the Company or any of its Subsidiaries or call or
seek to have called any meeting of stockholders of the Company or any of its
Subsidiaries;
          (d) form, join or participate in, or otherwise encourage the formation
of, any “group” (within the meaning of Section 13(d)(3) of the Exchange Act)
with respect to any securities of the Company or any of its Subsidiaries that
are not Standstill Securities;
          (e) arrange, facilitate, or in any way participate, directly or
indirectly, in any financing for the purchase of any securities or assets of the
Company or any of its Subsidiaries that are not Standstill Securities;
          (f) (i) act, directly or indirectly, to seek control or direct the
board of directors, stockholders, policies or affairs of the Company or any of
its Subsidiaries; (ii) solicit, propose, seek to effect or negotiate with any
other Person with respect to any form of business combination transaction
involving the Company or any take-over bid, tender, exchange offer, merger,
consolidation, recapitalization, restructuring, liquidation, dissolution, or
other extraordinary transaction involving the Company or any of its
Subsidiaries; or (iii) disclose an

10



--------------------------------------------------------------------------------



 



intent, purpose, plan or proposal with respect to the Company, or any securities
or assets of the Company or any of its Subsidiaries that are not Standstill
Securities;
          (g) take any action that is intended to or reasonably expected to
require the Company or any of its Subsidiaries to make a public announcement
regarding any of the types of matters set forth in clauses (a) through (f),
inclusive, of this Section 2.3;
          (h) agree or offer to take, or encourage or propose (publicly or
privately) the taking of, or announce an intention to take, or otherwise make
any public announcement with respect to, any action referred to in clauses
(a) through (g), inclusive, of this Section 2.3; and
          (i) request of, or propose to the Company, or any of its
representatives that the Company amend or waive or consider the amendment or
waiver of any provision of this Section 2.3.
Notwithstanding anything to the contrary in this Section 2.3, (i) any pooled
investment vehicle managed or under the control of WCAS or any of its Affiliates
that primarily invests on a passive basis in debt securities or debt instruments
shall be permitted to acquire up to $50 million in the aggregate of all classes
or types of Debt Securities that are not convertible into Equity Securities or
otherwise have voting features permitting the holders thereof to vote with the
holders of any Equity Security on any matter, (ii) this Section 2.3 shall not
apply to any indirect interest held by any Controlled Affiliate of a Person if
such Controlled Affiliate is an individual or trust or other investment vehicle
formed for the benefit of individuals or charitable concerns and such interest
is held through another entity that is not controlled by such Controlled
Affiliate (e.g. a publicly traded mutual fund, a “blind” trust or investment
account or a private equity or other private investment fund with respect to
which such Controlled Affiliate is not affiliated) and (iii) nothing herein
shall limit in anyway the conduct of any person who is serving on the Board and
who is affiliated with WCAS or any of its Controlled Affiliates from taking any
actions in his or her capacity as such, nor prohibit any such person or WCAS or
any of its Controlled Affiliates from taking any action in furtherance of or in
order to assure that any person who may be designated by them to serve on the
Board as contemplated by this Agreement is elected to serve on the Board. In
addition, notwithstanding anything to the contrary in this Section 2.3, each
Subject Stockholder shall be permitted to sell its Equity Securities in any
Approved Sale of the Company.
ARTICLE III
REGISTRATION RIGHTS
     Section 3.1 Required Registrations.
          (a) Shelf Registration Statement. Subject to each Stockholder’s
compliance with Section 3.8, the Company shall use all commercially reasonable
efforts to file a registration statement under the Securities Act on or about
the date that is ten (10) months from the date hereof covering all of the
Registrable Securities then held by the Stockholders on Form S-3 or such other
available forms (the “Shelf Registration”) and to have such Registration
Statement declared effective to enable the resale of such Registrable Securities
after the first (1st)

11



--------------------------------------------------------------------------------



 



anniversary of the date hereof on a delayed or continuous basis pursuant to
Rule 415 under the Securities Act (the “Shelf Registration Statement”) through
NASDAQ or such other market as may be the principal market on which the
Registrable Securities are then quoted or listed. The Company will use all
commercially reasonable efforts to cause the Shelf Registration Statement to
remain continuously effective under the Securities Act until the earlier of
(i) the date that is two (2) years (or such longer period as may be permitted
under applicable Law) after the initial effectiveness thereof and (ii) the
earliest date on which all Registrable Securities held by the Stockholders shall
have either (A) been sold in accordance with this Section 3.1(a) or (B) ceased
to be outstanding.
          (b) Required Registrations. If, at any time after the Shelf
Registration Lapse Date, the Company shall be requested in writing, which
writing shall specify the Registrable Securities to be sold and the intended
method of disposition thereof (a “Demand Request”), by the Majority Holders, to
effect a registration under the Securities Act of Registrable Securities held by
such Stockholders (each, a “Required Registration”), then the Company shall
promptly use all commercially reasonable efforts to effect such Required
Registration by filing, at the Company’s option, either a Form S-1 or Form S-3
registration statement (a “Demand Registration Statement”); provided the Company
shall not be required to comply with more than one (1) Demand Request during any
six (6) month period and shall only be obligated to comply with four (4) Demand
Requests in total; provided, that if a Shelf Registration Lapse Date occurs
during the period beginning on the date that the Shelf Registration contemplated
by Section 3.1(a) is declared effective and ending on the second anniversary of
the date thereof, then the limit for Demand Requests shall be increased by one
(1). Upon receipt by the Company of a Demand Request, the Company shall deliver
a written notice (a “Demand Notice”) to each Stockholder who did not make such
Demand Request stating that the Company intends to comply with a Demand Request
and informing each such Stockholder of its right to include Registrable
Securities in such Required Registration. Within ten (10) Business Days after
receipt of a Demand Notice, each Stockholder shall have the right to request in
writing that the Company include all or a specific portion of the Registrable
Securities held by such Stockholder in such Required Registration.
Notwithstanding anything to the contrary set forth herein, the Company shall be
obligated to effect any one or more of such Required Registrations pursuant to a
Shelf Registration Statement if the Majority Holders so request in connection
with any Demand Request.
          (c) Selection of Underwriters. In the event that the Registrable
Securities to be registered pursuant to a Required Registration are to be
disposed of in an underwritten public offering, the underwriters of such public
offering shall be one or more underwriting firms of nationally recognized
standing selected by the Majority Holders and shall be reasonably acceptable to
the Company. In the event the Company elects to file a Demand Registration
Statement on Form S-3 and the underwriters, if any, in such public offering or
the Majority Holders request that the Company provide disclosures otherwise
required in connection with a Form S-1 registration statement, then the Company
shall include in such Demand Registration Statement such “long form”
disclosures.
          (d) Priority on Required Registrations. In the event that, in the case
of any Required Registration, the managing underwriter for the public offering
contemplated by Section 3.1(b) shall advise the Company in writing (with a copy
to each holder of Registrable Securities

12



--------------------------------------------------------------------------------



 



requesting sale) that, in such underwriter’s opinion, the amount of securities
requested to be included in such Required Registration would adversely affect
the public offering and sale (including pricing) of such Registrable Securities
(such writing to state the basis of such opinion and the approximate number of
Registrable Securities that may be included in such public offering without such
effect), the Company will include in such Required Registration the number of
Registrable Securities that the Company is so advised can be sold in such public
offering, in the following amounts:
     (i) first, all Registrable Securities requested to be sold by holders of
Registrable Securities pursuant to Section 3.1(b) pro rata among such holders on
the basis of the number of Registrable Securities owned by each such holders;
and
     (ii) second, securities proposed to be sold by the Company for its own
account.
          (e) Black Out Period. Notwithstanding any other provision of this
Agreement to the contrary, if the Board reasonably determines that the
registration and distribution of Registrable Securities (i) would reasonably be
expected to impede, delay or interfere with, or require premature disclosure of,
any material financing, offering, acquisition, merger, corporate reorganization,
segment reclassification or discontinuation of operations, or other significant
transaction or any negotiations, discussions or pending proposals with respect
thereto, involving the Company or any of its Subsidiaries, or (ii) would require
disclosure of non-public material information, the disclosure of which would
reasonably be expected to adversely affect the Company, the Company shall (x) be
entitled to postpone the filing or effectiveness or suspend the effectiveness of
a registration statement and/or the use of any prospectus for a period of time
not to exceed sixty (60) days and (y) promptly give the Stockholders written
notice of such postponement or suspension (which notice need not specify the
nature of the event giving rise to such suspension); provided, that the Company
shall not utilize the right described in Section 3.1(b) more than once in any
six (6) month period and provided further that the Company may extend such
period to be up to ninety (90) days in the aggregate, but if it elects to do so
it shall not be permitted to impose a subsequent black out period until a time
that is more than six (6) months after the end of such extended black out
period. Notwithstanding anything to the contrary set forth herein, any
application of the provisions of Section 2.2(c) of this Agreement that results
in a postponement of the effectiveness of a registration statement pursuant to
this Section 3.1(e) shall not be included in calculating the 60-day period or
90-day period above.
     Section 3.2 Incidental Registration.
          (a) Filing of Registration Statement. If, at any time after the first
(1st) anniversary of the date hereof the Company proposes to register, for its
own account or for the account of any other Person any of its securities (an
“Incidental Registration”) under the Securities Act (other than pursuant to a
registration statement on Form S 4 or Form S 8 or any successor forms thereto)
for sale to the public, it will at each such time give prompt written notice to
all Stockholders of its intention to do so, which notice shall be given at least
thirty (30) days prior to the date that a registration statement relating to
such registration is proposed to be filed with the SEC. Upon the written request
of any Stockholder to include Registrable Securities held by it that are not
otherwise covered by the Shelf Registration Statement or a

13



--------------------------------------------------------------------------------



 



Demand Registration Statement in such Incidental Registration statement (which
request shall (i) be made within fifteen (15) days after the receipt of any such
notice, and (ii) specify the Registrable Securities intended to be included by
such holder), the Company will use all commercially reasonable efforts to effect
the registration of all Registrable Securities that the Company has been so
requested to register by such Stockholder; provided, however, that if, at any
time after giving written notice of its intention to register any securities and
prior to the effective date of the registration statement filed in connection
with such registration, the Company shall determine for any reason to terminate
such registration statement and not to register such securities, the Company
may, at its election, give written notice of such determination to each such
holder and, thereupon, shall be relieved of its obligation to register any
Registrable Securities of such Persons in connection with such registration.
          (b) Selection and Use of Underwriters. Underwriters, if any, in
connection with any offering pursuant to this Section 3.2 shall be selected at
the sole and exclusive discretion of the Company. No Stockholder shall Transfer
any Registrable Securities included in the Incidental Registration other than
through the underwriter or underwriters so selected by the Company.
          (c) Priority on Incidental Registrations. If the managing underwriter
for the offering contemplated by this Section 3.2 shall advise the Company in
writing that, in such underwriter’s opinion, the number of securities requested
to be included in such Incidental Registration would adversely affect the
offering and sale (including pricing) of such securities, the Company shall
include in such Incidental Registration the number of securities that the
Company is so advised can be sold in such offering, in the following amounts and
order of priority:
     (i) first, securities proposed to be sold by the Company for its own
account or for the account of any other Person not a party hereto; and
     (ii) second, the Registrable Securities requested to be registered by
Stockholders pro rata among such Stockholders on the basis of the number of
Registrable Securities owned by each such Stockholders.
     Section 3.3 Registration Procedures.
          The Company will use all commercially reasonable efforts to effect the
Shelf Registration and Required Registration pursuant to Section 3.1 and each
Incidental Registration pursuant to Section 3.2, and to cooperate with the sale
of such Registrable Securities in accordance with the intended method of
disposition thereof as quickly as reasonably practicable, and the Company will
as expeditiously as reasonably practicable:
          (a) subject, in the case of an Incidental Registration, to the proviso
to Section 3.2(a), prepare and file with the SEC the registration statement and
use all commercially reasonable efforts to cause the Registration to become
effective;
          (b) subject, in the case of an Incidental Registration, to the proviso
to Section 3.2(a), prepare and file with the SEC such amendments and
post-effective amendments to any registration statement and any prospectus used
in connection therewith as may be necessary to

14



--------------------------------------------------------------------------------



 



keep such registration statement effective and to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by such registration statement until such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof set forth in such
registration statement and cause the prospectus to be supplemented by any
required prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 under the Securities Act;
          (c) furnish, upon request, to each holder of Registrable Securities to
be included in such Registration and the underwriter or underwriters, without
charge, at least one copy of the signed registration statement and any
post-effective amendment thereto, and such number of conformed copies thereof
and such number of copies of the prospectus (including each preliminary
prospectus and each prospectus filed under Rule 424 under the Securities Act),
any amendments or supplements thereto and any documents incorporated by
reference therein, as such holder or underwriter may reasonably request in order
to facilitate the disposition of the Registrable Securities being sold by such
holder (it being understood that the Company consents to the use of the
prospectus and any amendment or supplement thereto by each holder of Registrable
Securities covered by such registration statement and the underwriter or
underwriters, in connection with the offering and sale of the Registrable
Securities covered by the prospectus or any amendment or supplement thereto);
          (d) notify each holder of the Registrable Securities to be included in
such Registration and the underwriter or underwriters:
     (i) of any stop order or other order suspending the effectiveness of any
registration statement, issued or threatened by the SEC in connection therewith,
and take all commercially reasonable actions required to prevent the entry of
such stop order or to remove it or obtain withdrawal of it at the earliest
possible moment if entered;
     (ii) when such registration statement or any prospectus used in connection
therewith, or any amendment or supplement thereto, has been filed and, with
respect to such registration statement or any post-effective amendment thereto,
when the same has become effective;
     (iii) of any written request by the SEC for amendments or supplements to
such registration statement or prospectus; and
     (iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction;
          (e) if requested by the managing underwriter or underwriters, promptly
incorporate in a prospectus supplement or post-effective amendment such
information relating to such underwriting as the managing underwriter or
underwriters reasonably request to be included therein; and make all required
filings of such prospectus supplement or post-effective amendment as soon as
practicable after being notified of the matters incorporated in such prospectus
supplement or post-effective amendment; provided, however, that the Company
shall

15



--------------------------------------------------------------------------------



 



not be required to take any action pursuant to this Section 3.3(e) that would,
in the opinion of counsel to the Company, violate applicable Law;
          (f) on or prior to the date on which a Registration is declared
effective, use all commercially reasonable efforts to register or qualify, and
cooperate with the holders of Registrable Securities to be included in such
Registration, the underwriter or underwriters, if any, and their counsel, in
connection with the registration or qualification of the Registrable Securities
covered by such Registration for offer and sale under the securities or “blue
sky” laws of each state and other jurisdiction of the United States as any such
holder or underwriter reasonably requests in writing; use all commercially
reasonable efforts to keep each such registration or qualification effective,
including through new filings, or amendments or renewals, during the period such
registration statement is required to be kept effective; and do any and all
other acts or things reasonably necessary or advisable to enable the disposition
of the Registrable Securities in all such jurisdictions reasonably requested to
be covered by such Registration; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it is
not then so qualified or to take any action which would subject it to general
service of process in any such jurisdiction where it is not then so subject;
          (g) in connection with any sale pursuant to a Registration, cooperate
with the holders of Registrable Securities to be included in such Registration
and the managing underwriter or underwriters, to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legends
including, without limitation, those set forth in Section 2.1) representing
securities to be sold under such Registration, and enable such securities to be
in such denominations and registered in such names as the managing underwriter
or underwriters, if any, or such holders may request;
          (h) use all commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities within the United States and having jurisdiction over the Company
or any Subsidiary as may be necessary to enable the seller or sellers thereof or
the underwriter or underwriters, as applicable, to consummate the disposition of
such securities;
          (i) use all commercially reasonable efforts to obtain such legal
opinions and auditors’ consents as may be required by applicable Law;
          (j) otherwise comply with all applicable rules and regulations of the
SEC, and make generally available to its security holders (as contemplated by
Section 11(a) under the Securities Act) an earnings statement satisfying the
provisions of Rule 158 under the Securities Act no later than ninety (90) days
after the end of the twelve (12) month period beginning with the first month of
the Company’s first fiscal quarter commencing after the effective date of the
registration statement, which statement shall cover said twelve (12) month
period; and
          (k) use all commercially reasonable efforts to cause its senior
executive officers to participate in “road shows” at the request of the
underwriters in connection with a Required Registration; provided, that such
senior executive officers shall not be required to participate in “road shows”
for more than two (2) Required Registrations.

16



--------------------------------------------------------------------------------



 



     Section 3.4 Registration Expenses.
          The Company will pay all Registration Expenses in connection with each
registration of Registrable Securities, including, without limitation, any such
registration not effected by the Company. WCAS shall promptly reimburse the
Company for any incremental Registration Expenses incurred by the Company in
connection with the registration of any shares of Common Stock acquired by WCAS
in accordance with Section 7.7 of the Merger Agreement as reasonably agreed by
the Company and WCAS.
     Section 3.5 Indemnification; Contribution.
          (a) The Company shall indemnify, to the fullest extent permitted by
applicable Law, each holder of Registrable Securities, its officers, directors,
partners, employees and agents, if any, and each Person, if any, who controls
such holder within the meaning of Section 15 of the Securities Act, against all
losses, claims, damages, liabilities (or proceedings in respect thereof) and
expenses (under the Securities Act or common law or otherwise), joint or
several, resulting from any violation by the Company of the provisions of the
Securities Act or any untrue statement or alleged untrue statement of a material
fact contained in any registration statement or prospectus (and as amended or
supplemented if amended or supplemented) or any preliminary prospectus or caused
by any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any prospectus, in light of the circumstances under which they were made) not
misleading, except to the extent that such losses, claims, damages, liabilities
(or proceedings in respect thereof) or expenses are caused by any untrue
statement or alleged untrue statement contained in or by any omission or alleged
omission from information concerning any holder of Registrable Securities
furnished in writing to the Company by such holder expressly for use therein. No
action or failure to act on the part of the underwriters (whether or not such
underwriter is an Affiliate of any holder of Registrable Securities) shall
affect the obligations of the Company to indemnify any holder of Registrable
Securities or any other Person pursuant to the preceding sentence. In connection
with any underwritten offering pursuant to Section 3.2, the Company agrees to
enter into an underwriting agreement in customary form with the applicable
underwriters, and the Company agrees to indemnify such underwriters, their
officers, directors, employees and agents, if any, and each Person, if any, who
controls such underwriters within the meaning of Section 15 of the Securities
Act to the same extent as herein before provided with respect to the
indemnification of the holders of Registrable Securities; provided that the
Company shall not be required to indemnify any such underwriter, or any officer,
director or employee of such underwriter or any Person who controls such
underwriter within the meaning of Section 15 of the Securities Act, to the
extent that the loss, claim, damage, liability (or proceedings in respect
thereof) or expense for which indemnification is claimed results from such
underwriter’s failure to send or give a copy of an amended or supplemented final
prospectus to the Person asserting an untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such amended or supplemented final
prospectus prior to such written confirmation and the underwriter was provided
with such amended or supplemented final prospectus.

17



--------------------------------------------------------------------------------



 



          (b) In connection with any registration statement in connection with
an offering in which a holder of Registrable Securities is participating, each
such holder, severally and not jointly, shall indemnify, to the fullest extent
permitted by applicable Law, the Company, each underwriter and their respective
officers, directors, employees and agents, if any, and each Person, if any, who
controls the Company or such underwriter within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages, liabilities (or proceedings
in respect thereof) and expenses resulting from any untrue statement or alleged
untrue statement of a material fact, or any omission or alleged omission of a
material fact required to be stated in the registration statement or prospectus
or preliminary prospectus or any amendment thereof or supplement thereto or
necessary to make the statements therein (in the case of any prospectus, in
light of the circumstances under which they were made) not misleading, but only
to the extent that such untrue statement is contained in or such omission is
from information so concerning a holder furnished in writing by such holder
expressly for use therein; provided that such holder’s obligations hereunder
shall be limited to an amount equal to the net proceeds to such holder of the
Registrable Securities sold pursuant to such registration statement.
          (c) Any Person entitled to indemnification under the provisions of
this Section 3.5 shall (i) give prompt notice to the indemnifying party of any
claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim, with counsel reasonably
satisfactory to the indemnified party; and if such defense is so assumed, such
indemnifying party shall not enter into any settlement without the consent of
the indemnified party if such settlement attributes liability to the indemnified
party and such indemnifying party shall not be subject to any liability for any
settlement made without its consent (which shall not be unreasonably withheld);
and any underwriting agreement entered into with respect to any registration
statement provided for under this Article III shall so provide. In the event an
indemnifying party shall elect not to assume the defense of a claim, such
indemnifying party shall not be obligated to pay the fees and expenses of more
than one counsel or firm of counsel for all parties indemnified by such
indemnifying party in respect of such claim.
          (d) If for any reason the foregoing indemnity is unavailable, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages, liabilities or
expenses (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other or (ii) if the allocation provided by clause (i) above is not
permitted by applicable Law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, in such proportion as is appropriate to
reflect not only the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other but also the relative fault of
the indemnifying party and the indemnified party as well as any other relevant
equitable considerations. Notwithstanding the foregoing, no holder of
Registrable Securities shall be required to contribute any amount in excess of
the amount such holder would have been required to pay to an indemnified party
if the indemnity under Section 3.5(b) were available. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The obligation of any Person to
contribute pursuant to this Section 3.5 shall be several and not joint.

18



--------------------------------------------------------------------------------



 



          (e) An indemnifying party shall make payments of all amounts required
to be made pursuant to the foregoing provisions of this Section 3.5 to or for
the account of the indemnified party from time to time promptly upon receipt of
bills or invoices relating thereto or when otherwise due or payable.
          (f) The indemnity and contribution agreements contained in this
Section 3.5 shall remain in full force and effect regardless of any
investigation made by or on behalf of a participating holder of Registrable
Securities, its officers, directors, agents or any Person, if any, who controls
such holder as aforesaid, and shall survive the Transfer of Equity Securities by
such holder and the termination of this Agreement for any reason.
     Section 3.6 Holdback Agreements.
          Each Stockholder agrees not to sell, make any short sale of, grant any
option for the purchase of, or otherwise dispose of any securities, other than
those Registrable Securities included in such Registration pursuant to
Section 3.1 or 3.2(a) for the seven (7) days prior to and the ninety (90) days
after the effectiveness of the registration statement pursuant to which such
offering shall be made (or such longer periods as may be advised by the
underwriter with respect to the applicable offering but in any event not to
exceed thirty (30) days prior to and ninety (90) days after the effectiveness of
such registration statement). The Company agrees that it and its executive
officers will be subject to the holdback period requested by the underwriters of
a Required Registration, if any, pursuant to this Section 3.6 to the extent that
such underwriters determine such holdback by the Company and its executive
officers is reasonably necessary for the successful offering and sale of all
Registrable Securities in connection with such registration.
     Section 3.7 Availability of Information.
          The Company shall cooperate with each Stockholder who is a holder of
any Registrable Securities in supplying such information as may be reasonably
necessary for such holder to complete and file any information reporting forms
presently or hereafter required by the SEC as a condition to the availability of
an exemption from the Securities Act for the sale of any Registrable Securities.
     Section 3.8 Information Concerning Stockholders.
It shall be a condition precedent to the obligations of the Company to include
the Registrable Securities of any selling Stockholder in any registration
statement or prospectus, as the case may be, that such selling Stockholder shall
take the actions described in this Section 3.8:
          (a) each selling Stockholder that has requested inclusion of its
Registrable Securities in any registration statement shall furnish to the
Company in writing all information as may be necessary to make the information
previously furnished to the Company by such Stockholder, in light of the
circumstances under which it was made, not misleading, any other information
regarding such Stockholder and the distribution of such Registrable Securities
as may be required to be disclosed in the prospectus or registration statement
under applicable Law or pursuant to SEC comments and any information otherwise
reasonably requested from time to time by the Company to comply with applicable
Law or regulations, including, without limitation, (i) the then current name and
address of such Stockholder(s), (ii) the aggregate

19



--------------------------------------------------------------------------------



 



number of Registrable Securities requested to be registered, (iii) the total
number of Registrable Securities then held by such Stockholder(s), (iv) the
intended means of distribution, and (v) any other information required to be
disclosed with respect to such Stockholder or such Stockholder’s Registrable
Securities in the registration statement or related prospectus by the Securities
Act;
          (b) each selling Stockholder shall promptly (i) following it becoming
aware thereof, notify the Company of the occurrence of any event that makes any
statement made in a registration statement or prospectus regarding such selling
Stockholder untrue in any material respect or that requires the making of any
changes in a registration statement or prospectus so that, in such regard, it
shall not contain any untrue statement of a material fact or omit any material
fact required to be stated therein or necessary to make the statements (in the
case of a prospectus, in light of the circumstances under which they were made),
not misleading and (ii) in connection with providing such notice, provide the
Company with such information in its possession as may be required to enable the
Company to prepare a supplement or post-effective amendment to any such
registration statement or a supplement to such prospectus;
          (c) with respect to any registration statement for an underwritten
offering, the inclusion of a Stockholder’s Registrable Securities therein shall
be conditioned, at the managing underwriter’s request, upon the execution and
delivery by such Stockholder of an underwriting agreement as may be negotiated
by the Company;
          (d) any sale of any Registrable Securities by any Stockholder shall
constitute a representation and warranty by such Stockholder that the prospectus
delivered by such Stockholder does not as of the time of such sale contain any
untrue statement of a material fact relating to the information expressly
provided in writing by such Stockholder for inclusion in such prospectus and
that such prospectus does not as of the time of such sale omit to state any
material fact relating to the information expressly provided in writing by such
Stockholder for inclusion in such prospectus necessary to make the statements in
such prospectus, in light of the circumstances under which they were made, not
misleading; and
          (e) no Stockholder shall use, distribute or otherwise disseminate any
“free writing prospectus”, as defined in Rule 405 under the Securities Act, in
connection with the sale of Registrable Shares under the Shelf Registration
Statement, without the prior written consent of the Company.
ARTICLE IV
BOARD OF DIRECTORS OF THE COMPANY
     Section 4.1 Composition.
          (a) At the Effective Time (as defined in the Merger Agreement), the
Company shall expand the size of the Board so that the number of members on the
Board is equal to eight (8) and shall appoint (i) one individual designated by
WCAS (the “WCAS Permanent Director”), whose term ends in 2011 and (ii) another
individual designated by WCAS (the “WCAS Temporary Director”), whose term ends
in 2009. WCAS hereby designates Sanjay Swani as the

20



--------------------------------------------------------------------------------



 



initial WCAS Permanent Director and Michael Donovan as the initial WCAS
Temporary Director.
          (b) From and after the date hereof, the Company shall use all
commercially reasonable efforts to take all necessary and desirable actions
within its control (including calling special board meetings) so that:
     (i) the number of members on the Board will not exceed eight (8) or such
larger number as may be required to comply with any Laws, rules or regulations
including rules and regulations concerning director independence; and
     (ii) the WCAS Permanent Director will be elected to a seat as a director of
the class whose term ends in 2011 and the WCAS Temporary Director will be
elected to a seat as a director of the class whose term ends in 2009.
          (c) At the next annual meeting of the Company, and thereafter each
time the applicable class of directors comes up for re-election, until the WCAS
Directorship Term End Date, the Board shall recommend that the stockholders of
the Company elect to the Board one (1) individual selected by WCAS to fill the
seat of the WCAS Permanent Director. WCAS shall, as promptly as practicable (and
in any event no later than the Selection Date, provided that the Company shall
provide WCAS with written confirmation of the Selection Date 30 days prior to
such date), provide the Board with written notice of the name of the individual
so selected by it, together with such biographical information regarding such
individual as the Nominating and Corporate Governance Committee of the Board may
request. Notwithstanding the foregoing provisions of this Section 4.1(b), if the
Nominating and Corporate Governance Committee of the Board shall determine in
its good faith and reasonable judgment (including, without limitation, any
failure of WCAS’s designee to satisfy all legal and regulatory requirements as
well as any and all requirements that may be set forth in the Company’s Code of
Business Conduct and Ethics or any other governing instruments or policies of
the Company) to disqualify any designee of WCAS from service on the Board, then
the Board shall not be required to recommend the election of such individual,
and WCAS shall promptly designate a different individual. Nothwithstanding
anything to the contrary set forth herein, if the individual selected by WCAS in
accordance with this Section 4.1(c) is not able to serve on the Board or ceases
to be affiliated with WCAS, then WCAS shall have right to select another
individual so long as WCAS provides the Company with written notice of the name
of the individual so selected by it (together with such biographical information
regarding such individual as the Nominating and Corporate Governance Committee
of the Board may request) at least 5 days prior to the date on which the Company
distributes to its stockholders the proxy statement relating to the applicable
annual meeting.
          (d) The WCAS Temporary Director shall resign from his or her seat as
director of the Company effective as of the close of business on the earlier of
the WCAS Directorship Term End Date and December 31, 2009 (it being understood
that such seat may be filled by the remaining directors on the Board in
accordance with Section 5.4(a) of the By-Laws of the Company). WCAS shall cause
the WCAS Temporary Director to comply with this Section 4.1(c).

21



--------------------------------------------------------------------------------



 



          (e) The WCAS Permanent Director shall resign from his or her seat as
director of the Company effective immediately on the WCAS Directorship Term End
Date (it being understood that such seat may be filled by the remaining
directors on the Board in accordance with Section 5.4(a) of the By-Laws of the
Company). WCAS shall cause the WCAS Permanent Director to comply with this
Section 4.1(d).
          (f) Notwithstanding any other provision of this Section 4.1, the
Company shall be entitled to (i) excuse the WCAS Permanent Director and the WCAS
Temporary Director from any portion of any meeting of the Board, (A) when the
Board discusses any matters directly relating to the Securities or the
Transaction Documents that could, in the Board’s good faith determination,
present a conflict for the WCAS Permanent Director or the WCAS Temporary
Director; or (B) if participation by the WCAS Permanent Director or the WCAS
Temporary Director in such meeting would, in the Board’s good faith
determination, reasonably be expected to waive the attorney/client privilege
relating to communications between the Company and its legal advisors with
respect to such matters and (ii) withhold information from the WCAS Permanent
Director and the WCAS Temporary Director delivered to the Board prior to any
meeting of the Board if the Company believes there is a reasonable likelihood
that the receipt of such information by the WCAS Permanent Director or the WCAS
Temporary Director would, in the Board’s good faith determination, create a
conflict of interest for the WCAS Permanent Director of the WCAS Temporary
Director in respect of the Securities or the Transaction Documents or, if
privileged, would, in the Board’s good faith determination, reasonably be
expected to effectively waive the attorney/client privilege of the Company with
respect thereto.
     Section 4.2 Vacancy and Removal.
          If, during the period commencing on the date hereof and ending on the
WCAS Directorship Term End Date, a vacancy of the Board seat occupied by the
WCAS Permanent Director or the WCAS Temporary Director occurs for any reason
(including death, resignation or removal) the remaining directors on the Board
shall fill such vacancy pursuant to Section 5.4(a) of the By-Laws of the Company
with an individual nominated by WCAS who satisfies the requirements of the
Nominating and Corporate Governance Committee of the Board, to hold such seat
(subject to Section 4.1(d)) until the next annual meeting of the Company at
which such seat is up for re-election.
     Section 4.3 Board Observation Rights.
          (a) From and after January 1, 2010 until the WCAS Directorship Term
End Date, WCAS shall be entitled to designate one (1) observer (the “WCAS
Observer”) to attend, as a non-voting observer, all meetings (including
participation in telephonic meetings) of the Board. The Company shall reimburse
the WCAS Observer for his or her reasonable out-of-pocket costs incurred in
attending such meetings in person in accordance with the Company’s expense
reimbursement policy applicable to directors in effect from time to time.
          (b) The Company shall provide the WCAS Observer with (i) notice of all
meetings of the Board and (ii) all information delivered to the Directors at the
same time such information is distributed to the Board.

22



--------------------------------------------------------------------------------



 



          (c) Notwithstanding any other provision of this Section 4.3, the
Company shall be entitled to (i) excuse the WCAS Observer from any portion of
any meeting of the Board, (A) when the Board discusses any matters directly
relating to the Securities or the Transaction Documents that could, in the
Board’s good faith determination, present a conflict for the WCAS Observer; or
(B) if the WCAS Observer’s participation in such meeting would, in the Board’s
good faith determination, reasonably be expected to waive the attorney/client
privilege related to communications between the Company and its legal advisors
and (ii) withhold information from the WCAS Observer delivered to the Board
prior to any meeting of the Board if the Company believes there is a reasonable
likelihood that the receipt of such information by the WCAS Observer would, in
the Board’s good faith determination, create a conflict of interest for the WCAS
Observer in respect of the Securities or the Transaction Documents or, if
privileged, would, in the Board’s good faith determination, reasonably be
expected to effectively waive the attorney/client privilege of the Company with
respect thereto.
     Section 4.4 Transfer of Preferred Stock by WCAS.
          WCAS’s rights under this Article IV (including, without limitation,
any right WCAS may have to designate a WCAS Permanent Director, WCAS Temporary
Director, or WCAS Observer pursuant to the applicable provisions of this
Article IV) shall immediately terminate and expire on the date on which the
Original Stockholders cease to hold, in the aggregate, at least two million
(2,000,000) shares of Qualifying Securities (as adjusted to reflect stock
splits, stock dividends, stock combinations, recapitalizations and like
occurrences) (the “WCAS Directorship Term End Date”).
ARTICLE V
MISCELLANEOUS
     Section 5.1 Entire Agreement.
          This Agreement, including the schedules hereto and any other documents
referred to herein which form a part hereof, contains the entire understanding
of the parties hereto with respect to the subject matter contained herein and
therein. This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.
     Section 5.2 Table of Contents; Captions.
          The table of contents and the Article and Section captions used herein
are for reference purposes only, and shall not in any way affect the meaning or
interpretation of this Agreement.
     Section 5.3 Counterparts.
          This Agreement may be executed in two or more counterparts, all of
which taken together shall constitute one instrument.

23



--------------------------------------------------------------------------------



 



     Section 5.4 Notices.
          Any notice or other communication required or permitted under this
Agreement shall be deemed to have been duly given (i) five (5) Business Days
following deposit in the mails if sent by registered or certified mail, postage
prepaid, (ii) when sent, if sent by facsimile transmission, if receipt thereof
is confirmed by telephone, (iii) when delivered, if delivered personally to the
intended recipient and (iv) two (2) Business Days following deposit with a
nationally recognized overnight courier service, in each case addressed as
follows:
          If to the Company, to:
Mobile Mini, Inc.
7420 South Kyrene Road, Suite 101
Tempe, AZ 85283
Fax: (480) 894-6433
Attn: Larry Trachtenberg
and if to any of the Stockholders, to the addresses or facsimile numbers set
forth opposite each of their names on Schedule I attached hereto; or such other
addresses or number as shall be furnished in writing by any such party.
     Section 5.5 Successors and Assigns.
          This Agreement shall be binding upon and inure to the benefit of the
Company, the Stockholders and their respective successors and Permitted
Transferees. Any or all of the rights of a Stockholder under this Agreement may
be assigned or otherwise conveyed by any Stockholder only in connection with a
Transfer of Equity Securities which is in compliance with this Agreement;
provided, that notwithstanding any Permitted Transfer, the rights of WCAS
pursuant to Article IV of this Agreement shall not be assignable to any Person
(whether or not a Permitted Transferee).
     Section 5.6 Governing Law.
          The interpretation and construction of this Agreement, and all matters
relating hereto, shall be governed by the laws of the State of Delaware, without
regard to the principles of conflicts of laws thereof.
     Section 5.7 Submission to Jurisdiction.
          (a) Each of the parties hereto hereby irrevocably acknowledges and
consents that any legal action or proceeding brought with respect to any of the
obligations arising under or relating to this Agreement may be brought in the
courts of the State of New York, County of New York or in the United States
District Court for the Southern District of New York and each of the parties
hereto hereby irrevocably submits to and accepts with regard to any such action
or proceeding, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts. Each
party hereby further irrevocably waives any claim that any such courts lack
jurisdiction over such party, and agrees not to plead or claim, in any legal
action or proceeding with respect to this Agreement or the transactions
contemplated hereby brought in any of the aforesaid courts, that any such court
lacks jurisdiction over such

24



--------------------------------------------------------------------------------



 



party. Each party irrevocably consents to the service of process in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to such party, at its address for notices set forth in
Section 5.4, such service to become effective ten (10) days after such mailing.
Each party hereby irrevocably waives any objection to such service of process
and further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other documents contemplated hereby
that service of process was in any way invalid or ineffective. Subject to
Section 5.7(b), the foregoing shall not limit the rights of any party to serve
process in any other manner permitted by law. The foregoing consents to
jurisdiction shall not constitute general consents to service of process in the
State of New York for any purpose except as provided above and shall not be
deemed to confer rights on any Person other than the respective parties to this
Agreement.
          (b) Each of the parties hereto hereby waives any right it may have
under the laws of any jurisdiction to commence by publication any legal action
or proceeding with respect to this Agreement. To the fullest extent permitted by
applicable Law, each of the parties hereto hereby irrevocably waives the
objection which it may now or hereafter have to the laying of the venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
of the courts referred to in Section 5.7(a) and hereby further irrevocably
waives and agrees not to plead or claim that any such court is not a convenient
forum for any such suit, action or proceeding.
          (c) The parties hereto agree that any judgment obtained by any party
hereto or its successors or assigns in any action, suit or proceeding referred
to above may, in the discretion of such party (or its successors or assigns), be
enforced in any jurisdiction, to the extent permitted by applicable Law.
          (d) The parties hereto agree that the remedy at law for any breach of
this Agreement may be inadequate and that should any dispute arise concerning
any matter hereunder, this Agreement shall be enforceable in a court of equity
by an injunction or a decree of specific performance. Such remedies shall,
however, be cumulative and nonexclusive, and shall be in addition to any other
remedies which the parties hereto may have.
          (e) The prevailing party or parties in any legal action or proceeding
brought with respect to any of the obligations arising under or relating to this
Agreement shall be entitled to receive from the losing party or parties all
costs and expenses, including reasonable counsel fees, incurred by the
prevailing party or parties.
     Section 5.8 Waiver of Jury Trial.
          Each of the Company and each Stockholder hereby waives, to the fullest
extent permitted by applicable Law, any right it may have to a trial by jury in
respect of any litigation as between the parties directly or indirectly arising
out of, under or in connection with this Agreement or the transactions
contemplated hereby or disputes relating hereto. Each of the Company and each
Stockholder (i) certifies that no representative, agent or attorney of the
Company or such Stockholder has represented, expressly or otherwise that the
Company or such Stockholder, as the case may be, would not, in the event of
litigation, seek to enforce the foregoing waiver and (ii) acknowledges that it,
the other Stockholders and the Company have

25



--------------------------------------------------------------------------------



 



been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Section 5.8.
     Section 5.9 Third Party Beneficiaries.
          Each party hereto intends that this Agreement shall not benefit or
create any right or cause of action in or on behalf of any Person other than the
parties hereto.
     Section 5.10 Confidentiality.
          Each Stockholder hereby agrees that throughout the term of this
Agreement it shall keep (and shall use all commercially reasonable efforts to
cause its directors, officers, general and limited partners, employees,
representatives and outside advisors and its Affiliates to keep) all non-public
information received by it relating to the Company (including any such
information received prior to the date hereof) confidential except information
which (a) becomes known to such Stockholder from a source, other than the
Company, its directors, officers, employees, representatives or outside
advisors, which source, to the actual knowledge of such Stockholder, is not
obligated to the Company to keep such information confidential or (b) is or
becomes generally available to the public through no breach of this Agreement by
such Stockholder. Each of the Company and each Stockholder agrees that (i) such
non-public information may be communicated to the directors, officers, general
and limited partners, employees, representatives, outside advisors and
Affiliates of such Stockholder and (ii) such Stockholder will use all
commercially reasonable to cause its directors, officers, general and limited
partners, employees, representatives, outside advisors or Affiliates to keep
such non-public information confidential. Notwithstanding the foregoing, a
Stockholder may disclose non-public information if required to do so upon
request for disclosure pursuant to a federal or state freedom of information
statute or by a court of competent jurisdiction or by any governmental agency;
provided however, that, to the extent permitted by law, prompt notice of such
required disclosure be given to the Company prior to the making of such
disclosure so that the Company may seek a protective order or other appropriate
remedy. In the event that such protective order or other remedy is not obtained,
the Stockholder required to disclose the non-public information will disclose
only that portion which such party is legally required to be disclosed and will
request that confidential treatment be accorded such portion of the non-public
information.
     Section 5.11 Expenses.
          The Company shall reimburse each of the respective members of its
Board who are not employees of the Company for their reasonable travel and
out-of-pocket expenses incurred in connection with their serving on the Board.
Employees of the Company who incur expenses in connection with their attendance
of meetings of the Board in the performance of their duties shall also be
reimbursed in accordance with the Company’s usual expense reimbursement
policies.
     Section 5.12 Amendments; Waivers.
          No provision of this Agreement may be amended, modified or waived
without the prior written consent of the holders of more than fifty percent
(50%) of the issued and

26



--------------------------------------------------------------------------------



 



outstanding Qualifying Securities, collectively. Notwithstanding the foregoing,
the addition of parties to this Agreement in accordance with its terms shall not
be deemed to be an amendment, modification or waiver requiring the consent of
any Stockholder.
     Section 5.13 No Strict Construction.
          The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event any ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by all parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.
     Section 5.14 Specific Performance.
          Each of the Company and each Stockholder agrees that irreparable
damages would occur to the Company or such Stockholder, as the case may be, if
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
each of the Company and each Stockholder shall be entitled to seek an injunction
or injunctions to prevent actual breaches of this Agreement by the Company or
the Stockholders, as the case may be, and to enforce specifically the terms and
provisions hereof in the courts referenced in Section 5.7 (or, on a preliminary
basis in order to preserve the status quo pending a decision of the courts
referenced in Section 5.7, or in order to enforce a judgment of the courts
referenced in Section 5.7, in any court of competent jurisdiction), in addition
to having any other remedies to which the Company or such Stockholder is
entitled at law or in equity and without the necessity of proving damages or
posting a bond or other security.
*       *       *

27



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first set forth above.

                  WCAS:    
 
                WELSH, CARSON, ANDERSON & STOWE X, L.P.    
 
                By: WCAS X Associates LLC, its General Partner    
 
           
 
  By:   /s/ Sanjay Swani    
 
  Name:  
 
Sanjay Swani    
 
  Title:   Managing Member    

(Signature Page to Stockholder Agreement)

 



--------------------------------------------------------------------------------



 



                  DE NICOLA HOLDINGS, L.P.    
 
           
 
  By:   /s/ Anthony de Nicola    
 
  Name:  
 
Anthony de Nicola    
 
  Title:   General Partner    

(Signature Page to Stockholder Agreement)

 



--------------------------------------------------------------------------------



 



                  WCAS CAPITAL PARTNERS IV, L.P.    
 
                By: WCAS CP IV Associates LLC, its General Partner    
 
           
 
  By:   /s/ Sanjay Swani    
 
  Name:  
 
Sanjay Swani    
 
  Title:   Managing Member    
 
                WCAS MANAGEMENT CORPORATION    
 
           
 
  By:   /s/ Sanjay Swani    
 
  Name:  
 
Sanjay Swani    
 
  Title:   Vice President    

(Signature Page to Stockholder Agreement)

 



--------------------------------------------------------------------------------



 



                  CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM    
 
           
 
  By:   /s/ Christopher J. Ailman    
 
  Name:  
 
Christopher J. Ailman    
 
  Title:   Chief Investment Officer    

(Signature Page to Stockholder Agreement)

 



--------------------------------------------------------------------------------



 



                  FOXKIRK, LLC    
 
                By: NML Securities Holdings, LLC, its Sole Member    
 
                By: The Northwestern Mutual Life Insurance Company, its Sole
Member    
 
           
 
  By:   /s/ Richard A. Strait    
 
  Name:  
 
Richard A. Strait    
 
  Title:   Its Authorized Representative    

(Signature Page to Stockholder Agreement)

 



--------------------------------------------------------------------------------



 



         
 
  /s/ Ronald F. Valenta    
 
 
 
RONALD F. VALENTA    

(Signature Page to Stockholder Agreement)

 



--------------------------------------------------------------------------------



 



                  GRANDVIEW HOLDINGS, L.P.    
 
           
 
  By:   /s/ James S. Robertson

   
 
  Name:   James S. Robertson    
 
  Title:   General Partner    

(Signature Page to Stockholder Agreement)

 



--------------------------------------------------------------------------------



 



         
 
  /s/ Douglas A. Waugaman    
 
 
 
DOUGLAS A. WAUGAMAN    

(Signature Page to Stockholder Agreement)

 



--------------------------------------------------------------------------------



 



         
 
  /s/ Gilbert Gomez    
 
 
 
GILBERT GOMEZ    

(Signature Page to Stockholder Agreement)

 



--------------------------------------------------------------------------------



 



         
 
  /s/ James Martell    
 
 
 
JAMES MARTELL    

(Signature Page to Stockholder Agreement)

 



--------------------------------------------------------------------------------



 



                  LEHMAN BROTHERS CO-INVESTMENT PARTNERS L.P.    
 
                By: Lehman Brothers Co-Investment Associates L.P., its general
partner    
 
                By: Lehman Brothers Co-Investment Associates L.L.C., its general
partner    
 
           
 
  By:   /s/ Ashvin Rao    
 
  Name:  
 
Ashvin Rao    
 
  Title:   Senior Vice President    
 
                LEHMAN BROTHERS CO-INVESTMENT CAPITAL PARTNERS L.P.    
 
                By: LB I Group Inc., its general partner    
 
           
 
  By:   /s/ Ashvin Rao    
 
  Name:  
 
Ashvin Rao    
 
  Title:   Senior Vice President    
 
                LEHMAN BROTHERS CO-INVESTMENT GROUP L.P.    
 
                By: LB I Group Inc., its general partner    
 
           
 
  By:   /s/ Ashvin Rao    
 
  Name:  
 
Ashvin Rao    
 
  Title:   Senior Vice President    

(Signature Page to Stockholder Agreement)

 



--------------------------------------------------------------------------------



 



                  THE WILSON TRUST DATED AUGUST 24, 2000    
 
           
 
  By:   /s/ Christopher A. Wilson    
 
  Name:  
 
Christopher A. Wilson    
 
  Title:   Trustee    

(Signature Page to Stockholder Agreement)

 



--------------------------------------------------------------------------------



 



         
 
  /s/ William Armstead    
 
 
 
WILLIAM ARMSTEAD    

(Signature Page to Stockholder Agreement)

 



--------------------------------------------------------------------------------



 



         
 
  /s/ Jeffrey Kluckman    
 
 
 
JEFFREY KLUCKMAN    

(Signature Page to Stockholder Agreement)

 



--------------------------------------------------------------------------------



 



         
 
  /s/ Jody Miller    
 
 
 
JODY MILLER    

(Signature Page to Stockholder Agreement)

 



--------------------------------------------------------------------------------



 



         
 
  /s/ Allan Villegas    
 
 
 
ALLAN VILLEGAS    

(Signature Page to Stockholder Agreement)

 



--------------------------------------------------------------------------------



 



                  MOBILE MINI, INC.    
 
           
 
  By:   /s/ Lawrence Trachtenberg    
 
  Name:  
 
Lawrence Trachtenberg    
 
  Title:   Executive Vice President    

(Signature Page to Stockholder Agreement)

 